Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed December 17, 2020 are respectfully acknowledged and have been fully considered. 
	Claims 1, 5-7, and 11-12 are amended. Claims 3, 4, 9, and 10 are cancelled.	
Claims 1, 5-7, and 11-12 are pending.
Response to Arguments
2.	In view of the Applicant’s amendments and remarks, filed December 17, 2020, the rejections of independent claims 1 and 7 are withdrawn. The rejections of claims 5, 6, 11, and 12 are withdrawn based upon their dependence on their allowable base claims.
Allowable Subject Matter
3. 	After an examination of the present application, in view of the amendments and remarks filed December 17, 2020, and based on an updated, thorough search of the prior art of record, Claims 1, 5-7, and 11-12 are found to be in condition for allowance.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
While closest prior art Yamamoto (20180329524 A1) teaches portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "wherein the active pen transmits the active pen signal having a specific type of the one-way protocol to4 detect a type of the touch controller having the one-way protocol and transmits plural types of the active pen signals having the two-way protocols to detect plural types of the touch controllers having the two-way protocols" in combination with all other limitations of the claim.

Claim 7:
While closest prior art Yamamoto (20180329524 A1) and Fleck (20180143703 A1) teach portions of the limitations of independent Claim 7, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 7, namely "wherein the touch controller detects plural types of the active pens having the one-way protocols and transmits plural types of the controller signals having the two-way protocols to detect plural types of the active pens having the two-way protocols" in combination with all other limitations of the claim.
 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624